USCA11 Case: 20-13131    Date Filed: 07/29/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13131
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:14-cr-00005-PGB-GJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

VALENTINE OKONKWO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 29, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and LUCK, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-13131      Date Filed: 07/29/2021   Page: 2 of 5



      Valentine Okonkwo, a federal prisoner, appeals pro se the sua sponte denial

of his motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A). The district

court ruled that the statutory sentencing factors weighed against granting Okonkwo

a sentence reduction. See id. § 3553(a). We affirm.

      Okonkwo moved to reduce his sentence based on the First Step Act of 2018.

Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018). He sought a reduction

based on his age of 58, his medical conditions of hypertension and “cardiac

abnormalities,” and his risk of being exposed to COVID-19 at FCI Coleman Low.

Okonkwo acknowledged that he had been convicted of conspiring to distribute and

of distributing oxycodone from his pharmacy, but he contended that he had been

the “victim of a scam because fraudsters tricked him when he called the phone

number on each prescription to verify [the] legitimacy of the prescription.” He

argued that he no longer posed a danger to the public because his pharmacy had

closed and he had taken classes “beneficial for behavioral modification.”

      The district court sua sponte denied Okonkwo’s motion. The district court

determined that Okonkwo’s conditions of “hypertension, heart disease and left

ventricular hypertrophy,” which “were being treated with medicine and follow up

imaging,” “when considered in the context of the [Bureau of Prisons] response to

the pandemic, do not constitute ‘extraordinary and compelling circumstances’ that

warrant his immediate release.” The district court also determined that Okonkwo’s


                                         2
          USCA11 Case: 20-13131       Date Filed: 07/29/2021    Page: 3 of 5



“possibility of exposure to COVID-19 is not enough to justify [his] release”

because “[t]he sentencing factors set forth in 18 U.S.C. § 3553 do not favor [his]

release.” The district court stated that Okonkwo’s “offense of conviction is serious

and contributed to the wide-spread abuse of Oxycodone” by “illegally fill[ing]

3,383 prescriptions totaling 563,000 pills” and “dispens[ing] more Oxycodone than

the local Publix, Wal-Mart, and CVS combined” “between December 2009 and

April 2012.” The district court also stated that Okonkwo “continues to present a

danger to the community” because he “denie[d] responsibility for his crimes”

despite “overwhelming” evidence against him and when “falsified documents,

patently fraudulent prescriptions, and undercover recordings” negated his argument

that he was framed.

      We review the denial of a motion for compassionate release for abuse of

discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). “A district

court abuses its discretion if it applies an incorrect legal standard, follows improper

procedures in making the determination, or makes findings of fact that are clearly

erroneous.” Id. (quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1267 (11th

Cir. 2019)). “To obtain reversal of a district court judgment that is based on

multiple, independent grounds, an appellant must convince us that every stated

ground for the judgment against him is incorrect.” Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).


                                           3
          USCA11 Case: 20-13131       Date Filed: 07/29/2021    Page: 4 of 5



      A district “court may not modify a term of imprisonment once it has been

imposed” except under certain circumstances. 18 U.S.C. § 3582(c); see United

States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020). Section 3582(c), as

amended by the First Step Act, gives the district court discretion to “reduce the

term of imprisonment . . . after considering the factors set forth in section 3553(a)

to the extent that they are applicable” if a reduction is warranted for “extraordinary

and compelling reasons” and “is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). So the district

court may deny a motion to reduce because no “extraordinary and compelling

reasons” exist, because relief is inappropriate based on the statutory sentencing

factors, or for both reasons.

      We need not address Okonkwo’s argument that he was entitled to relief for

extraordinary and compelling reasons because we can affirm on the alternative

ground stated by the district court that the statutory sentencing factors weighed

against his early release. See Sapuppo, 739 F.3d at 680. The district court identified

the sentencing factors that supported its decision and explained why those factors

weighed against early release. It accorded substantial weight to the nature and

circumstances of Okonkwo’s offense and reasoned that his refusal to accept

responsibility posed a continuing danger to the public and that continued

imprisonment was required to deter him from committing future similar crimes and


                                          4
          USCA11 Case: 20-13131       Date Filed: 07/29/2021   Page: 5 of 5



to promote respect for the law. See 18 U.S.C. § 3553(a). Okonkwo challenges the

determination that the seriousness of his offense outweighed his health issues, but

“[t]he weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court,” United States v. Croteau, 819 F.3d 1293, 1309

(11th Cir. 2016). We cannot say that the district court abused its discretion by

denying Okonkwo’s motion.

      We AFFIRM the denial of Okonkwo’s motion for compassionate release.




                                          5